Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00202-CV
____________
 
ROBERT ORTIZ
D/B/A WILCREST DOCTORS CENTER, Appellant
 
V.
 
ALIEF
INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
On Appeal from the
189th District Court
Harris County, Texas
Trial Court Cause
No. 03-47081
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a default judgment signed November 28,
2003.  On April 13, 2004, appellant filed
a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  According to appellant=s motion, the trial court has signed
an order granting appellant=s motion for new trial. 
Therefore, the appeal has been rendered moot, and we grant appellant=s motion to dismiss.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.